Citation Nr: 1753404	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  09-47 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a thoracic spine disability.

2. Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1985 to April 1990.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (CAVC).  They were originally before the Board on appeal from an April 2008 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  In August 2012, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are in the record.  After the case was remanded for additional development in December 2012, a September 2013 Board decision denied service connection for thoracic and lumbar spine disabilities.  The Veteran appealed that decision to CAVC.  In May 2015, CAVC issued an order that vacated the September 2013 Board decision with regard to both issues, and remanded the matters on appeal for readjudication consistent with the instructions outlined in a May 2015 Joint Motion for Remand (Joint Motion) by the parties.  In November 2015, the Board remanded the claims for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record remains necessary for proper adjudication of the instant claims.

The November 2015 Board remand directed the AOJ to secure medical opinions regarding the etiology of the Veteran's thoracic and lumbar spine disabilities if new and material evidence was received on remand.

In April 2016, a VA examiner opined the lumbar and thoracic spine disabilities were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The provider explained the disabilities are degenerative in nature, a function of chronic wear and tear, aging, and a genetic predisposition to loss of fluid in the discs.  He also indicated that an opinion by a private treating chiropractor (Dr. Maggio) was inadequate because it mischaracterized a medical principle.  However, the examiner's opinion does not reflect contemplation of the entire record.  The examiner failed to acknowledge the Veteran's reports of back pain and wear and tear in service, a number of additional private opinions that relate the current lumbar and thoracic spine disabilities to service, a medical bill that notes lumbar intervertebral disc syndrome was diagnosed as early as in September 2000, and the significance of two documented postservice injuries.  In a September 2017 letter, a private treating physician, Dr. Wardell, noted he reviewed the entire record and opined the diagnosed dorsal spondylosis and lumbar spondylosis were "to a significant degree caused by his activities during military service."  He explained the April 2016 VA examiner was correct that the disabilities are degenerative in nature and a function of chronic wear and tear and aging, and opined that the severity of the disabilities is "such that had it not been for his activities during military service, he would not have the degree of symptoms..." and that his service activities "were a significant factor in the development" in the degree of the disabilities.  The private physician's opinion also does not reflect contemplation of the entire record.  While Dr. Wardell acknowledged one of the Veteran's documented postservice injuries (sustained in a 1998 motor vehicle accident) in an April 2014 letter, he did not acknowledge the work-related injury sustained in June 1999.  Further development for an opinion that reflects consideration of all evidence, and includes complete rationale, is necessary.

Notably, private treatment records received in December 2013 show the Veteran sought treatment and Workers' Compensation for a work-related back injury in June 1999.  A September 1999 private treatment record notes he complained of upper back pain.  He reported he was in his usual state of health until he fell from steps at work in June 1999.  A cervical/thoracic sprain due to the work injury was diagnosed.  A December 2000 treatment record notes he had a thoracic sprain from a work-related injury with a somatic dysfunction of the thoracic and lumbar spine.  On remand, all records pertaining to the Workers' Compensation claim that was mentioned in the private treatment records, including the determination on the claim, must be secured as they are outstanding evidence that has bearing on the etiology of the Veteran's current back disability.  

The case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of any updated (records of which are not already associated with the record) evaluations or treatment he has received for his thoracic and lumbar spine, and to provide the releases necessary for VA to secure all private records of such evaluations or treatment.  He should be reminded of the 38 C.F.R. § 3.158 consequences of a failure to comply.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified, to specifically include any updated records of treatment from Dr. Maggio, Dr. Geheren, Dr. Patzer, and Dr. Wardell, and secure from the appropriate agency complete copies of all records pertaining to the Veteran's claim for Workers' Compensation, including any determination on the claim, and all medical records considered.  The AOJ should also specifically secure for the record complete copies of the clinical records of all updated VA evaluations and treatment the Veteran has received for his thoracic and lumbar spine since April 2016.  If any records requested are unavailable, the reason must be explained for the record, and the Veteran should be so advised.

2. The AOJ should then forward the Veteran's record to an orthopedist for review and an addendum opinion regarding the etiology of his thoracic and lumbar spine disabilities.  Upon review of the record (to include this remand), the consulting physician should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each thoracic spine disability shown.

(b) What is the most likely etiology for each diagnosed thoracic spine back disability?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active duty service (to include his complaint of back pain in April 1990)?

If a diagnosed thoracic spine disability is determined to be unrelated to the Veteran's service, the examiner should identify the etiological factor(s) for the thoracic spine disability considered more likely.

(c) Please identify (by diagnosis) each lumbar spine disability shown.  

(d) Please identify the likely etiology for each lumbar spine disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that the disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active duty service (to include his complaint of back pain in April 1990).

If a diagnosed lumbar spine disability is determined to be unrelated to the Veteran's service, the examiner should identify the etiological factor(s) for the lumbar spine disability considered more likely.
The examiner must include rationale with all opinions, to specifically include comment on the textual evidence and opinions already in the record, including the service treatment records; the Veteran's reports of experiencing back pain since service; the documented postservice injuries in 1998 and 1999 (and related Workers' Compensation records); Dr. Maggio's April 2010, September 2010, August 2012, and July 2013 letters; Dr. Geheren's July 2012 and September 2013 letters; Dr. Wardell's January 2013, July 2013, April 2014, and September 2017 letters; the February 2013 VA examiner's opinion; and the April 2016 VA examiner's opinion  (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).

3. The AOJ should then review the entire record and readjudicate the claims (if applicable, under 38 C.F.R. § 3.158(a)).  If either remains denied (or is dismissed), the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.§§  5109B, 7112 (2012).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

